By the Court.
— We are unanimously of opinion, that the case does not present to our consideration an indictable offence; and, of course, it is not a case, in which an information ought to be granted. But we are (with the same unanimity) of opinion, that every judge has a right, and, emphatically, that it is his duty, to deliver his sentiments upon every subject that occurs in court. We add, so far as the expression of our sense of decorum may have weight, that we think, it would be indecent and improper, in any presiding judge, to attempt to prevent his associates from the exercise of this right; from the performance of this duty.
Motion refused. 1

 Judge Addison was subsequently impeached for the cause assigned, and having been convicted, was sentenced to removal from office, and . disqualification from thereafter holding the office of judge, within the state. See Addison's Trial, 154. And see Porter’3 Trial, 61.